
	

116 S2296 IS: Pregnancy Assistance Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2296
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2019
			Ms. Murkowski (for herself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To reauthorize the Pregnancy Assistance Fund.
	
	
		1.Short title
 This Act may be cited as the Pregnancy Assistance Act of 2019.
 2.Pregnancy Assistance FundSection 10214 of the Patient Protection and Affordable Care Act (42 U.S.C. 18204) is amended by striking 2010 through 2019 and inserting 2020 through 2024.
		
